268 F.2d 216
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ROCKWELL MANUFACTURING COMPANY, KEARNEY DIVISION.
No. 16230.
United States Court of Appeals Eighth Circuit.
June 23, 1959.

On petition for enforcement of order of National Labor Relations Board.
Thomas J. McDermott, Assoc. Gen. Counsel, and Marcel Mallet-Prevost, Asst. Gen. Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.